     Case 1:18-cv-06165-ALC-RWL Document 69
                                         68 Filed 09/15/20
                                                  09/14/20 Page 1 of 3




                    HAMRA LAW GROUP, PC.
                         32 BROADWAY, STE. 1818, NEW YORK, NY 10004
                              WEB: WWW.HAMRALAWGROUP.COM
ANTHONY R. PORTESY, ESQ.                                                          T: 646.590.0571
APORTESY@HAMRALAWGROUP.COM                                                        F: 646.619.4012

                                  September 14, 2020

VIA ECF
The Honorable Robert W. Lehrburger
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312                                               9/15/2020
Courtroom 18D


      Re:      Galindo Garcia et al v. John Doe Corp. et al
               1:18-cv-06165-ALC-RWL

Dear Judge Robert W. Lehrburger:
      This office represents Defendants in the above captioned matter. We write to
the Court today to provide the Court with a status update of the case in accordance
with the Court’s September 9th, 2020 Order. (Dkt No. 67) ordering the parties to submit
a joint letter outlining to the Court the status of the case and the status of settlement
discussions.

      The advent of the COVID-19 pandemic has put an immense strain on the
restaurant industry in the City of New York. As of today, restaurants will only be
allowed to have 25% of capacity on September 30th, 2020 according to the guidance
outlined below. This leaves many of Manhattan’s restaurants with a difficult financial
outlook due to the fact that many operate on small square footage footprints.

                           GUIDANCE SNAPSHOT
          Case 1:18-cv-06165-ALC-RWL Document 69
                                              68 Filed 09/15/20
                                                       09/14/20 Page 2 of 3




                        HAMRA LAW GROUP, PC.
                              32 BROADWAY, STE. 1818, NEW YORK, NY 10004
                                   WEB: WWW.HAMRALAWGROUP.COM
    ANTHONY R. PORTESY, ESQ.                                                   T: 646.590.0571
    APORTESY@HAMRALAWGROUP.COM                                                 F: 646.619.4012

     Businesses that offer indoor dining must strictly adhere to the State-issued guidance.
                          Here's a snapshot of the detailed guidance:
•   25 percent occupancy limit
•   Temperature checks will be required at the door for all customers
•   One member of each party will be required to provide contact information for tracing
    if needed
•   No bar service - bars will only be used as a source of making drinks and serving them
    tableside
•   Masks must be worn at all times when not seated at a table
•   Tables must be six feet apart
•   Restaurants close at midnight
•   Restaurants should operate with enhanced air filtration, ventilation and purification
    standards
•   Limit air recirculation and allow for outside air ventilation
•   Outdoor dining will continue in the interim
       The State is also developing a COVID-SAFE restaurant standard which will assure
             New Yorkers of COVID-safety and sanitation practices at restaurants.
    Source: https://forward.ny.gov/nyc-indoor-dining


           The parties have been in intense negotiations over the past few months as we
    have tried to determine the long term repercussions of this pandemic on Defendant’s
    operations. Given the guidance from New York State regarding social distancing
    guidelines, it appears that NYC restaurants will be continuing to operate on a limited
    capacity for the foreseeable future. As such, the parties have negotiated a structured
    settlement over twelve months to allow my client’s business to continue to operate
    during this arduous time while settling the matter in principle.
     Case 1:18-cv-06165-ALC-RWL Document 69
                                         68 Filed 09/15/20
                                                  09/14/20 Page 3 of 3




                  HAMRA LAW GROUP, PC.
                        32 BROADWAY, STE. 1818, NEW YORK, NY 10004
                             WEB: WWW.HAMRALAWGROUP.COM
ANTHONY R. PORTESY, ESQ.                                                      T: 646.590.0571
APORTESY@HAMRALAWGROUP.COM                                                    F: 646.619.4012

      The parties respectfully request 45 days to put together a draft settlement
agreement to submit to the Court for approval.



    9/15/2020                                           Sincerely,




                                                        Anthony R. Portesy Esq.
